In an action, inter alia, to recover damages for legal malpractice, the plaintiff appeals from an order of the Supreme Court, Nassau County (Feinman, J.), entered October 21, 2011, which granted the defendants’ motion for summary judgment dismissing the complaint.
*736Ordered that the order is affirmed, with costs.
The plaintiff commenced this action against the defendants, inter alia, to recover damages for legal malpractice. The defendants met their prima facie burden of establishing entitlement to judgment as a matter of law (see Friends of Animals v Associated, Fur Mfrs., 46 NY2d 1065, 1068 [1979]). In opposition, the plaintiff failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). As the plaintiff correctly concedes, nonpecuniary damages may not be recovered in an action alleging legal malpractice (see Dombrowski v Bulson, 19 NY3d 347, 349 [2012]). Moreover, the plaintiff failed to raise a triable issue of fact as to whether he sustained any pecuniary damages, as the pecuniary losses described in the complaint were incurred by the plaintiffs father, who is not a party to the action (see Radcliffe v Hofstra Univ., 200 AD2d 562 [1994]). The plaintiffs professed intention to repay his father for the expenses incurred on the plaintiffs behalf amount to a moral obligation, which does not support a viable claim for damages (see Coyne v Campbell, 11 NY2d 372, 375 [1962]). Accordingly, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint.
Skelos, J.P., Leventhal, Hall and Sgroi, JJ., concur.
Motion by the respondents on an appeal from an order of the Supreme Court, Nassau County, entered October 21, 2011, to strike stated portions of the record and the appellant’s brief on the ground that they contain or refer to matter dehors the record, or for this Court to consider a surreply affirmation dated September 28, 2011, attached as an exhibit to the motion papers. By decision and order of this Court dated July 2, 2012, the motion was held in abeyance, and was referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion, the papers filed in opposition thereto, and upon the argument of the appeal, it is
Ordered that the branch of the motion which was to strike stated portions of the record and the appellant’s brief is granted, the motion is otherwise denied, and pages 1379 through 1383 of the record on appeal and the references thereto in the appellant’s brief are stricken, and have not been considered on the appeal.
Skelos, J.E, Leventhal, Hall and Sgroi, JJ., concur.